Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/21 has been entered.
In the applicant’s amendment filed on 9/30/21, claims 1, 13, 24, and 26 were amended. 
This is a Notice of Allowance.

Allowable Subject Matter
Claims 1-32, 35, 40-46 are allowed.
Based Applicant’s 9/30/21 remark, the cited prior art fails to teach 
“the image acquiring circuitry comprises an image divider configured for diving the image frame of the video data into image slices as the first and second parts of the image frame, each image slice containing a set of one or more entire lines of pixels of the image frame or field, or 
The image reconstruction circuitry comprises an image merger configured for merging image slices as the first and second parts of the image frame, each image slice containing a sec of the one or more entire lines of the pixels of the image frame or field.” of claim 1 and 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/William H. Wood/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992